IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00262-CR

WILLIAM COOK,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee


                       From the County Court at Law No. 1
                            McLennan County, Texas
                          Trial Court No. 20150155 CR1


                                       ORDER


       William Cook appeals his conviction for driving while intoxicated. By order

issued September 3, 2015, the Court abated this appeal so that the trial court could enter

and file a certification of Cook’s right of appeal. A certification has been provided to

the Court.

       Accordingly, this appeal is reinstated.     The appellate record has been filed.

Appellant’s brief is due 30 days from the date of this order.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reinstated; brief due
Order issued and filed September 24, 2015




Cook v. State                               Page 2